DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 11 and 13 recite “A program”.  A claim directed to a computer program itself is non-statutory because it is not: A process, or A machine, or A manufacture, or A composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez (US 2014/0125316 A1).
Regarding claim 1, Ramirez discloses an information terminal (see at least Figure 1 | [0001]) comprising: 
a transmitting unit that transmits information at predetermined time intervals (see at least [0003] note the meter (102) may include transmission capabilities (not shown) for transmitting consumption information to a remote utility computing device (not shown) | [0039] note the transmission device (not shown) | [0026] note US Application No. 13/464,374, which corresponds to US 2013/0293219 A1, is owned by the same owner as the present application, and which is incorporated herein by reference, discloses transmitting metering data from time to time (i.e., at predetermined intervals), see [0067] of US 2013/0293219 A1, and also note US 6,995,685 B1, which is referred to at the end of [0067] discloses transmitting metering data at scheduled transmission times, see col. 5, line 62 – col. 6, line 6); and 
a control unit that causes information that is to be transmitted in a normal state of installation to be transmitted in a case where, after a return of the control unit from a sleep state, a flag indicating whether or not an abnormal state of the installation has been detected indicates that the abnormal state has not been detected (see at least Figure 1, items 112 and 112a | [0021] note the processing circuit (112, 112a) | Figure 5, items 506→508→510→512→502 | [0064-0067] note the processor (112a) powers down from the normal or active mode to the sleep mode (506→508), awakens from the sleep mode and returns back to the active mode (510→512), and determines whether the mechanical activity (i.e., the cover removal event) flag has been set (502) and performs metering operations in the event the flag has not been set | [0039] note that while in the normal or active mode energy consumption information is to be transmitted remotely), and 
that causes information different from the information that is to be transmitted in the normal state to be transmitted in a case where, after the return of the control unit from the sleep state, the flag indicates that the abnormal state has been detected (see at least Figure 5, items 506→508→510→512→514→516→518→520→522→524→508→510→512→502 | [0069-0073] note the processor (112a) detects tampering or cover removal via the (high logic level) first output signal (218) and (low logic level) latch output signal (220) (514→518), stores an indication of the cover removal event (520), processing of other inputs (522) is not necessary, returns to sleep (524) | [0067] note the processor (112a) awakens from the sleep mode and returns back to the active mode (524→508→510→512), and determines whether the mechanical activity (i.e., the cover removal event) flag has been set (502) and causes the cover removal event information to be transmitted remotely and performs metering operations).
Regarding claim 2, Ramirez, as addressed above, discloses wherein, in a case where, after the return of the control unit from the sleep state, the abnormal state has been detected, the control unit sets the flag so as to indicate that the abnormal state has been detected, and brings the control unit itself to the sleep state (see at least [0069-0073] | Figure 5, items 506→508→510→512→514→516→518→520→522→524).
Regarding claim 3, Ramirez, as addressed above, discloses wherein, in a case where, after the return of the control unit from the sleep state, the abnormal state has not been detected, the control unit causes either the information that is to be transmitted in the normal state or the information different from the information that is to be transmitted in the normal state, according to information indicated by the flag, and brings the control unit itself to the sleep state (see at least Figure 5, items 506→508→510→512→502→504→506→508 | [0067] note the processor (112a) awakens from the sleep mode and returns back to the active mode (524→508→510→512), determines the mechanical activity (i.e., the cover removal event) flag has been set (502) and causes the cover removal event information to be transmitted remotely in conjunction with performing metering operations, or determines the mechanical activity (i.e., the cover removal event) flag has not been set (502) and performs metering operations, and then powers back down and returns to the sleep mode (504→506→508)).
Regarding claim 4, Ramirez, as addressed above, discloses an abnormality detection unit that detects the abnormal state wherein the abnormality detection unit includes a switch that detects that a housing having been in contact with a fixing surface has disengaged from the fixing surface, and detects the abnormal state when the switch detects that the housing has disengaged from the fixing surface (see at least Figures 1-3, items 108, 120, 121a, 121b, 122, 218, 220, 160 and 162 | [0021] | [0027-0028]).
Regarding claim 10, Ramirez, as addressed above, discloses a sensor unit that makes a measurement, wherein the transmitting unit transmits information generated on a basis of data obtained by the measurement, as the information that is to be transmitted in the normal state (see at least Figure 1, items 104 and 110 | [0021-0022] | [0039]).
Regarding claim 11, Ramirez discloses a program that causes a computer (see at least Figure 1 | [0001] | [0024] note the memory stores the program | [0080] note the processor (112a) is configured to execute programming structures stored in the memory (106)) to function as: 
a transmitting unit that transmits information at predetermined time intervals (see at least [0003] note the meter (102) may include transmission capabilities (not shown) for transmitting consumption information to a remote utility computing device (not shown) | [0039] note the transmission device (not shown) | [0026] note US Application No. 13/464,374, which corresponds to US 2013/0293219 A1, is owned by the same owner as the present application, and which is incorporated herein by reference, discloses transmitting metering data from time to time (i.e., at predetermined intervals), see [0067] of US 2013/0293219 A1, and also note US 6,995,685 B1, which is referred to at the end of [0067] discloses transmitting metering data at scheduled transmission times, see col. 5, line 62 – col. 6, line 6); and 
a control unit that causes information that is to be transmitted in a normal state of installation to be transmitted in a case where, after a return of the control unit from a sleep state, a flag indicating whether or not an abnormal state of the installation has been detected indicates that the abnormal state has not been detected (see at least Figure 1, items 112 and 112a | [0021] note the processing circuit (112, 112a) | Figure 5, items 506→508→510→512→502 | [0064-0067] note the processor (112a) powers down from the normal or active mode to the sleep mode (506→508), awakens from the sleep mode and returns back to the active mode (510→512), and determines whether the mechanical activity (i.e., the cover removal event) flag has been set (502) and performs metering operations in the event the flag has not been set | [0039] note that while in the normal or active mode energy consumption information is to be transmitted remotely), and 
that causes information different from the information that is to be transmitted in the normal state to be transmitted in a case where, after the return of the control unit from the sleep state, the flag indicates that the abnormal state has been detected (see at least Figure 5, items 506→508→510→512→514→516→518→520→522→524→508→510→512→502 | [0069-0073] note the processor (112a) detects tampering or cover removal via the (high logic level) first output signal (218) and (low logic level) latch output signal (220) (514→518), stores an indication of the cover removal event (520), processing of other inputs (522) is not necessary, returns to sleep (524) | [0067] note the processor (112a) awakens from the sleep mode and returns back to the active mode (524→508→510→512), and determines whether the mechanical activity (i.e., the cover removal event) flag has been set (502) and causes the cover removal event information to be transmitted remotely and performs metering operations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 2014/0125316 A1) in view of Hammond (US 4,744,004 A).
Regarding claim 5, Ramirez does not specifically disclose an adherent portion that causes the housing to adhere to the fixing surface, wherein the adherent portion is disposed so as to enclose the switch.
It is known to arrange information terminals in different ways.  For example, Hammond teaches an information terminal with an adherent portion that causes the housing to adhere to the fixing surface, wherein the adherent portion would be disposed so as to enclose Ramirez’s switch (see at least Figures 1-2, items 16, 52, 56 and 62 | col. 5, line 53 – col. 6, line 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hammond into Ramirez.  This provides a known alternative attachment means to secure Ramirez’s meter cover or housing to the meter base or fixing surface while providing predictable results.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 2014/0125316 A1) in view of Clark (US 6,212,923 B1).
Regarding claim 6, Ramirez, as addressed above, discloses wherein, in the case where, after the return of the control unit from the sleep state, the flag indicates that the abnormal state has been detected (see at least Figure 5, items 520→522→524→508→510→512), the control unit determines whether or not the flag indicates that the abnormal state has been detected (see at least Figure 5, item 502 | [0067]), causes the information that is to be transmitted in the normal state to be transmitted after causing the information different from the information that is to be transmitted in the normal state to be transmitted (see at least [0067] note transmission of the cover removal event and performing metering operations), and brings the control unit itself to the sleep state (see at least Figure 5, items 502→504→506→508).
However, Ramirez does not specifically disclose the control unit sets the flag so as to indicate that the abnormal state has not been detected.
It is known for information terminals to handle flags differently.  For example, Clark teaches an information terminal with the control unit setting the flag so as to indicate that the abnormal state has not been detected (see at least col. 18, lines 51-64).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Clark into Ramirez.  This provides the ability to prevent Ramirez’s system from providing multiple alarms to the same cover removal event, thus reducing false alarms.
Regarding claim 7, Ramirez in view of Clark, as addressed above, teach wherein, in the case where, after the return of the control unit from the sleep state, the flag indicates that the abnormal state has not been detected, the control unit causes the information that is to be transmitted in the normal state to be transmitted, and brings the control unit itself to the sleep state (see at least Figure 5, items 506→508→510→512→502→504→506→508 of Ramirez | [0067] of Ramirez).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US 2014/0125316 A1) in view of Aiken (US 2015/0226583 A1).
Regarding claim 12, Ramirez discloses an information processing device (see at least [0001-0002] note the service provider has a remote utility computing device) comprising: 
a (strongly suggested) receiving unit (see at least [0058] note the remote utility computing device requires some type of receiving unit that can communicate the pager radio or the power line modem) that receives information transmitted from
an information terminal including a transmitting unit that transmits the information at predetermined time intervals (see at least [0003] note the meter (102) may include transmission capabilities (not shown) for transmitting consumption information to a remote utility computing device (not shown) | [0039] note the transmission device (not shown) | [0026] note US Application No. 13/464,374, which corresponds to US 2013/0293219 A1, is owned by the same owner as the present application, and which is incorporated herein by reference, discloses transmitting metering data from time to time (i.e., at predetermined intervals), see [0067] of US 2013/0293219 A1, and also note US 6,995,685 B1, which is referred to at the end of [0067] discloses transmitting metering data at scheduled transmission times, see col. 5, line 62 – col. 6, line 6), and 
a control unit that causes information that is to be transmitted in a normal state of installation of the information terminal to be transmitted in a case where, after a return of the control unit from a sleep state, a flag indicating whether or not an abnormal state of the installation has been detected indicates that the abnormal state has not been detected (see at least Figure 1, items 112 and 112a | [0021] note the processing circuit (112, 112a) | Figure 5, items 506→508→510→512→502 | [0064-0067] note the processor (112a) powers down from the normal or active mode to the sleep mode (506→508), awakens from the sleep mode and returns back to the active mode (510→512), and determines whether the mechanical activity (i.e., the cover removal event) flag has been set (502) and performs metering operations in the event the flag has not been set | [0039] note that while in the normal or active mode energy consumption information is to be transmitted remotely), and 
that causes information different from the information that is to be transmitted in the normal state to be transmitted in a case where, after the return of the control unit from the sleep state, the flag indicates that the abnormal state has been detected (see at least Figure 5, items 506→508→510→512→514→516→518→520→522→524→508→510→512→502 | [0069-0073] note the processor (112a) detects tampering or cover removal via the (high logic level) first output signal (218) and (low logic level) latch output signal (220) (514→518), stores an indication of the cover removal event (520), processing of other inputs (522) is not necessary, returns to sleep (524) | [0067] note the processor (112a) awakens from the sleep mode and returns back to the active mode (524→508→510→512), and determines whether the mechanical activity (i.e., the cover removal event) flag has been set (502) and causes the cover removal event information to be transmitted remotely and performs metering operations), 
the information received by the (strongly suggested) receiving unit being either the information that is to be transmitted in the normal state or the information different from the information that is to be transmitted in the normal state (see at least [0067]).
However, Ramirez does not specifically teach a receiving unit that receives information transmitted from; and a notification control unit that causes at least the information different from the information that is to be transmitted in the normal state to be notified to a user.
It is known for information terminal systems to be arranged in different ways.  For example, Aiken teaches an information terminal system with a receiving unit that receives information transmitted from an information terminal; and a notification control unit that causes at least the information different from the information that is to be transmitted in the normal state to be notified to a user (see at least Figure 1, items 16, 20, 22, 24 and 12 | [0031] note a signal indicative of the tampering event and/or the information pertaining to the tampering event may be transmitted to the utility provider via the communications link 22, wherein the information may include, by way of non-limiting examples, a time and/or date of the tampering event, identification data of the tamper-detecting energy meter 20, an identifier of a customer, GPS data, or any combination thereof | [0035] | [0061] note communicating with the utility provider that a tampering event has occurred, triggering an audio or visual alarm at a suitable location).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Aiken into Ramirez.  This provides the ability for Ramirez’s end-user to actually be notified, such as via audible or visual means, of the cover removal event.
Regarding claim 13, Ramirez discloses a program that causes a computer (see at least Figure 1 | [0001] | [0024] note the memory stores the program | [0080] note the processor (112a) is configured to execute programming structures stored in the memory (106)) to function as: 
a (strongly suggested) receiving unit (see at least [0058] note the remote utility computing device requires some type of receiving unit that can communicate the pager radio or the power line modem) that receives information transmitted from 
an information terminal including a transmitting unit that transmits the information at predetermined time intervals (see at least [0003] note the meter (102) may include transmission capabilities (not shown) for transmitting consumption information to a remote utility computing device (not shown) | [0039] note the transmission device (not shown) | [0026] note US Application No. 13/464,374, which corresponds to US 2013/0293219 A1, is owned by the same owner as the present application, and which is incorporated herein by reference, discloses transmitting metering data from time to time (i.e., at predetermined intervals), see [0067] of US 2013/0293219 A1, and also note US 6,995,685 B1, which is referred to at the end of [0067] discloses transmitting metering data at scheduled transmission times, see col. 5, line 62 – col. 6, line 6), and 
a control unit that causes information that is to be transmitted in a normal state of installation of the information terminal to be transmitted in a case where, after a return of the control unit from a sleep state, a flag indicating whether or not an abnormal state of the installation has been detected indicates that the abnormal state has not been detected (see at least Figure 1, items 112 and 112a | [0021] note the processing circuit (112, 112a) | Figure 5, items 506→508→510→512→502 | [0064-0067] note the processor (112a) powers down from the normal or active mode to the sleep mode (506→508), awakens from the sleep mode and returns back to the active mode (510→512), and determines whether the mechanical activity (i.e., the cover removal event) flag has been set (502) and performs metering operations in the event the flag has not been set | [0039] note that while in the normal or active mode energy consumption information is to be transmitted remotely), and 
that causes information different from the information that is to be transmitted in the normal state to be transmitted in a case where, after the return of the control unit from the sleep state, the flag indicates that the abnormal state has been detected (see at least Figure 5, items 506→508→510→512→514→516→518→520→522→524→508→510→512→502 | [0069-0073] note the processor (112a) detects tampering or cover removal via the (high logic level) first output signal (218) and (low logic level) latch output signal (220) (514→518), stores an indication of the cover removal event (520), processing of other inputs (522) is not necessary, returns to sleep (524) | [0067] note the processor (112a) awakens from the sleep mode and returns back to the active mode (524→508→510→512), and determines whether the mechanical activity (i.e., the cover removal event) flag has been set (502) and causes the cover removal event information to be transmitted remotely and performs metering operations), 
the information received by the (strongly suggested) receiving unit being either the information that is to be transmitted in the normal state or the information different from the information that is to be transmitted in the normal state (see at least [0067]).
However, Ramirez does not specifically teach a receiving unit that receives information transmitted from; and a notification control unit that causes at least the information different from the information that is to be transmitted in the normal state to be notified to a user.
It is known for information terminal systems to be arranged in different ways.  For example, Aiken teaches an information terminal system with a receiving unit that receives information transmitted from an information terminal; and a notification control unit that causes at least the information different from the information that is to be transmitted in the normal state to be notified to a user (see at least Figure 1, items 16, 20, 22, 24 and 12 | [0031] note a signal indicative of the tampering event and/or the information pertaining to the tampering event may be transmitted to the utility provider via the communications link 22, wherein the information may include, by way of non-limiting examples, a time and/or date of the tampering event, identification data of the tamper-detecting energy meter 20, an identifier of a customer, GPS data, or any combination thereof | [0035] | [0061] note communicating with the utility provider that a tampering event has occurred, triggering an audio or visual alarm at a suitable location).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Aiken into Ramirez.  This provides the ability for Ramirez’s end-user to actually be notified, such as via audible or visual means, of the cover removal event.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 8, Ramirez, Clark, Hammond and Aiken, as addressed above, teach an abnormality detection unit that turns off a power supply when having detected the abnormal state, wherein the abnormality detection unit includes a switch that enters a turned-off state when a housing having been in contact with a fixing surface has disengaged from the fixing surface (see at least Figures 1-3, items 108, 120, 121a, 121b, 122, 218, 220, 160 and 162 of Ramirez| [0021] of Ramirez | [0027-0028] of Ramirez | [0033] of Ramirez).  However, Ramirez, Clark, Hammond and Aiken, either alone or in combination, fail to disclose and/or suggest when the switch has entered the turned-off state, detects an abnormality and turns off the power supply, and when the switch has entered a turned-on state, turns on the power supply.
Claim 9 is allowable by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687